Citation Nr: 0017595	
Decision Date: 07/05/00    Archive Date: 07/11/00

DOCKET NO.  95-31 419	)	DATE
	)
	)


Received from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel



INTRODUCTION

The veteran served on active duty December 1965 to August 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1995 rating determination 
from the Phoenix, Arizona, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which denied service 
connection for an acoustic neuroma.  Thereafter, the claims 
folder was transferred to the jurisdiction of the Pittsburgh, 
Pennsylvania RO


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran has presented competent evidence that he 
currently has a diagnosis of PTSD that is related to 
traumatic events that he reported occurred during his active 
military service.

3.  The veteran did not engage in combat with the enemy.

4.  There is no credible supporting evidence corroborating 
the existence of any of the veteran's claimed in-service 
stressors.


CONCLUSION OF LAW

PTSD was not incurred or aggravated during the veteran's 
active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
1991); 38 C.F.R. § 3.303 (1999); 38 C.F.R. § 3.304(f), as in 
effect prior to and on March 7, 1997.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's active service included service in Vietnam as 
an armorer.  His medals and decorations do not include any 
connoting participation in combat. 

Service medial records show that in April 1969 during the 
veteran's active service, he was admitted as a transfer from 
a VA Medical Center with a diagnosis of cyclothymic 
personality with drug intoxication.  The veteran gave a long 
history of social and emotional mal-adaptation including 
extensive drug usage, numerous civilian law contacts and 
expulsion from school.  It was reported that he had been 
hospitalized on several occasions for drug addiction and 
illness related thereto.  In June 1969 a Medical Board found 
that the veteran had personality disorder, passive-aggressive 
as manifested by low frustration tolerance, difficulty in 
dealing with authoritarian figures and history of extensive 
drug usage.  The Medical Board noted that the veteran's 
personality disorder existed prior to his enlistment.  

A discharge summary from Mendota State Hospital shows that 
the veteran was hospitalized in November 1972 for substance 
abuse.  The diagnosis at discharge was anti-social 
personality.

The veteran's claim for service connection for PTSD was 
received by the RO in May 1994.  The veteran also submitted a 
statement indicating that as a child he was subjected to 
emotional and physical abuse.  He stated that he joined the 
Army in 1965 in order to escape conditions at home.  He 
stated that he arrived in Vietnam in March 1967 and some time 
thereafter began to use drugs in order to "quiet the chaos 
that at that time was in my head constantly."  The veteran 
stated that he was court martialed several times for drug 
possession and received an "undesirable discharge" which 
was later upgraded to "general under honorable conditions".  
He stated that since his return from Vietnam he has continued 
his pattern of substance abuse and dysfunction and has been 
incarcerated a total of 5 times since 1971.  The veteran 
stated that he cannot hold a job for a significant period due 
to the behavior he learned while growing up along with being 
sent to Vietnam at the age of 18, where he was exposed to 
drugs for the first time.

VA outpatient treatment records dated from July 1993 to 
August 1994 show the veteran was hospitalized in July 1993 
for injuries sustained in a motorcycle accident.  The 
remaining records show he underwent an Agent Orange 
examination with a clinical assessment of history of 
polysubstance abuse, recovering alcoholic and polysubstance 
abuser.  

In a statement of stressors received by the RO in 1994, the 
veteran indicated that because his job as an armorer was 
already filled by someone else he volunteered to go to the 
field where he became a driver.  He stated that he mostly 
drove five-ton trucks and that his primary duty was 
transporting ammunition to units in the field.  He stated 
that although he was constantly exposed to hostile fire in 
the form of numerous mortar attacks, that there were three 
incidents that stood out in his mind.  One incident occurred 
shortly after his assignment to a firebase when one troop, 
comprised of helicopters, mistakenly gunned down about three 
dozen Montagnard tribesmen.  He stated that after leaving 
them for several days the remains were in an advanced state 
of decay and the veteran was part of the detail assigned to 
bury them.  The veteran stated that the most traumatic 
incident occurred when he was asked by his Staff Sergeant to 
deliver ammunition to a troop who was in desperate need.  The 
veteran, his Staff Sergeant and a co-driver rode in a five-
ton truck accompanied by an escort vehicle.  The veteran 
stated that his group became separated from their escort soon 
after they left the base.  As it became dark he turned the 
headlights on only to discover they did not work.  He stated 
that as a result he had to walk in front of the truck with a 
flashlight while his co-driver drove the truck.  He stated 
that when they finally arrived at the firebase he was told 
the troop had more than enough ammunition and it was then 
that he began to believe that his Staff Sergeant was trying 
to kill him.  

On VA psychiatric examination in August 1994, the veteran 
reported that while in Vietnam he saw combat and became aware 
that people were trying to kill him for just being there.  He 
realized his life was in danger and he began to use drugs and 
alcohol excessively.  He stated that he tried to blot out the 
memories of the killing and mutilation of combat.  He also 
related an incident when a "lambretta" scooter, full of 
people, was blown up just outside his camp.  He stated that 
this memory keeps recurring in his mind because the mine was 
planted on the same path that he took whenever he had to go 
out of camp on patrol and activities.  He related that in 
another incident Montagnard tribesmen were ambushed and 
killed and several days later they had to bury the bodies, 
which were rotting and mutilated.  He also described an 
incident in which his Staff Sergeant sent him out at night to 
deliver a load of ammunition unnecessarily and that he 
realized that his Sergeant wanted him "out in harm's way and 
perhaps be killed or injured during the incident.  The 
veteran stated that before he went to Vietnam he was a shy 
introverted person but following his Vietnam experience he 
became unable to control his stressors and unable to deal 
with his environment.  He began to use drugs excessively 
initially to try and forget and how had difficulty staying 
away from drugs.  The veteran reported that he continues to 
be troubled by his Vietnam experiences and tries to avoid any 
reference to Vietnam if possible.  On examination the veteran 
reported some mild depressive symptoms although his affect 
did not show any particular depression at the time.  His 
thought processes were intact and he showed no looseness of 
association.  There were no hallucinations or delusions and 
cognitive function was not impaired.  The diagnosis was 
polysubstance abuse, PTSD, highly probable and personality 
disorder.  

The veteran provided additional information regarding his 
claimed stressors in a statement received by the RO in May 
1997.  He stated that the incident involving the Montagnard 
tribesmen took place in 1967 but that he could not provide 
exact dates and details.  He was also unsure of the exact 
date of the mortar ammunition incident but guessed that it 
was some time in late 1967.  He provided the name of his 
Staff Sergeant and indicated that they were both assigned to 
the Headquarter Troop, 1/10 Cavalry, 4th Infantry Division.   
He did not recall the name of his co-driver only that he 
guided the truck the last mile or so by walking in front of 
it with one hand on the bumper, while the other was extended 
in front of him holding a flashlight.  He stated that a third 
incident occurred in early 1968 when he witness several 
members of the Long Range Reconn Patrol (LRRP) unit cutting 
the ears off a corpse of a NVA or Vietcong KIA.  He stated 
that the ears were collected and worn on a rawhide thong 
around their necks.  He did not recall the names of the 
individuals involved.  

The United States Environmental Support Group -- now the U.S. 
Armed Services Center for Research of Unit Records (Center) - 
responded in January 1998 to the RO's request for information 
about the veteran's military service.  The Center enclosed 
the unit history submitted by the 1st Squadron, 10th Cavalry 
for 1967 documenting the unit's locations and significant 
situations encountered by the unit during the period.  The 
Center also enclosed the Operational Report-Lessons Learned 
(OR-LL) for the 4th Infantry Division, the higher 
headquarters of the Headquarters and Headquarters Troop, 1st 
Squadron, 10th Cavalry, the veteran's unit of assignment in 
Vietnam.  The Center also enclosed a Morning Report roster 
submitted by the veteran's unit, which lists the veteran's 
Staff Sergeant as a member of the veteran's assigned unit.


Analysis

Service connection is granted for disability resulting from 
injury or disease incurred or aggravated in service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  However, a claimant 
seeking benefits under a law administered by the Secretary of 
Veterans Affairs has the burden to submit sufficient evidence 
to justify a belief by a fair and impartial individual that 
the claim is well grounded; then, if that burden is met, the 
Secretary has the duty to assist the claimant in developing 
additional evidence pertaining to the claim.  38 U.S.C.A. § 
5107; Murphy v. Derwinski, 1 Vet.App. 78, 81-2 (1990); Lathan 
v. Brown, 7 Vet.App. 359, 365 (1995).

For a service connection claim to be well grounded, there 
must be medical evidence of current disability, lay or 
medical evidence of incurrence or aggravation of a disease or 
injury in service, and medical evidence of a nexus (i.e., a 
connection or link) between service and the current 
disability.  Winters v. West, 12 Vet.App. 203, 207-9 (1999) 
(en banc); Epps, supra; Caluza v. Brown, 7 Vet.App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

A claim for service connection for PTSD is well grounded 
where the veteran submits medical evidence showing a 
diagnosis of PTSD, evidence of a traumatic event in service, 
and medical evidence of a nexus between military service and 
the diagnosed PTSD.  Gaines v. West, 11 Vet.App. 353, 357 
(1998); Cohen v. Brown, 10 Vet.App. 128, 136-137 (1997).  For 
purposes of determining whether the claim is well grounded, 
lay evidence of traumatic events in service, to the extent 
that that evidence was relied upon by examiners to diagnose 
PTSD, is presumed credible.  Id.  Moreover, at this stage of 
the adjudication process, we only consider that evidence 
favorable to the claim.  Hickson v. West, 12 Vet.App. 247, 
253 (1999).  Here, the veteran has been diagnosed with PTSD 
and, to some extent, that diagnosis was based on reports by 
the veteran that he experienced traumatic events in service.  
Accordingly, based solely on the evidence favorable to the 
claim, we find that the claim is possible and, thus, well 
grounded.

Having determined that the claim is well grounded, we must 
now determine whether there is additional evidentiary 
development to be accomplished.  The veteran's service 
medical records have been obtained and the RO has queried the 
veteran about providers of relevant treatment and those 
records have been obtained.  The RO has contacted the US 
Armed Services Center for Research of Unit Records and 
obtained relevant unit histories and morning reports of the 
veteran's unit.  The veteran's service personnel records have 
also been obtained.  The veteran has also submitted written 
statements in 1994 and 1997.  Accordingly, we find that VA 
has satisfied its duty to assist the veteran in obtaining 
evidence pertaining to his claim.  38 U.S.C.A. § 5107(a).

While this appeal was pending, the applicable rating criteria 
for service connection for PTSD, 38 C.F.R. § 3.304(f), was 
amended on June 18, 1999.  See 64 Fed. Reg. 32807-32808 (June 
18, 1999), now codified at 38 C.F.R. § 3.304(f) (1999).  That 
amendment implemented the Cohen decision, which held that 38 
C.F.R. § 3.304(f), did not adequately reflect the law 
expressed in the governing statute, 38 U.S.C.A. § 1154(b).  
The effective date of the amendment is March, 7, 1997, the 
dated the Cohen decision was issued.  

Historically, under the old regulations, service connection 
for PTSD required: (1) a current, clear medical diagnosis of 
PTSD (presumed to include the adequacy of the PTSD 
symptomatology and the sufficiency of a claimed inservice 
stressor); (2) credible supporting evidence that the claimed 
inservice stressor actually occurred; and (3) medical 
evidence of a causal nexus between current symptomatology and 
the specific claimed inservice stressor.  38 C.F.R. § 
3.304(f) (1998).  Under the new regulations, service 
connection for PTSD requires: (1) medical evidence diagnosing 
PTSD, (2) medical evidence establishing a link between 
current symptoms and an inservice stressor, and (3) credible 
supporting evidence that the claimed inservice stressor 
occurred.  38 C.F.R. § 3.304(f) (1999).

As pertinent to stressor verification, 38 C.F.R. § 3.304(f) 
as in effect prior to March 7, 1997, provided that a grant of 
service connection for PTSD required credible supporting 
evidence that the stressor actually occurred and that, if the 
claimed stressor was related to combat, service department 
evidence that the veteran engaged in combat or was awarded 
the Purple Heart, Combat Infantryman Badge, or similar combat 
citation will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed inservice 
stressor.  Such regulation was modified by regulatory change 
effected March 7, 1997, requiring "credible supporting 
evidence that the claimed stressor occurred" for a grant of 
service connection for PTSD.  The modified regulation also 
provides that, if the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided the claimed 
stressor is consistent with the circumstances, conditions, or 
hardships of the veteran's service, the veteran's lay 
testimony alone may establish the occurrence of the claimed 
in-service stressor.  

Also the VA has adopted the fourth edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
for Mental Disorders (DSM-IV) in amending 38 C.F.R. §§ 4.125 
& 4.126. See 61 Fed. Reg. 52695-52702 (1996).  The United 
States Court of Appeals for Veterans Claims (Court) took 
judicial notice of the effect of the shift in diagnostic 
criteria.  The major effect is this: the criteria have 
changed from an objective ("would evoke ... in almost 
anyone") standard in assessing whether a stressor is 
sufficient to trigger PTSD, to a subjective standard.  The 
criteria now require exposure to a traumatic event and 
response involving intense fear, helplessness, or horror.  A 
more susceptible individual may have PTSD based on exposure 
to a stressor that would not necessarily have the same effect 
on "almost everyone."  The sufficiency of a stressor is 
accordingly, now a clinical determination for the examining 
mental health professional.  Cohen v. Brown, 10 Vet. App. at 
153 (Nebeker, Chief Judge, concurring by way of synopsis).

When regulations are changed during the pendency of an 
appeal, the veteran is entitled to a decision on the claim 
under the regulation most favorable thereto.  See Fischer v. 
West, 11 Vet. App. 121, 123, quoting Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).

The veteran's service personnel records do not indicate that 
he participated in combat with the enemy during his service 
in Vietnam.  Moreover, his claimed stressful events in 
support of his claim for service connection for PTSD do not 
concern combat.  Therefore, the Board finds that the veteran 
did not engage in combat with the enemy during service.

The medical evidence pertaining to the veteran's current 
psychiatric status consists of VA treatment records dated 
from 1972 to 1994.  Significantly, an August 1994 VA 
examination report describes symptoms that were found to fit 
the diagnostic criteria of PTSD.   However, the stressor on 
which the diagnosis is based has not been establ;isehed 
through credible supporting evidence.  Since combat is not 
documented, the veteran is not relieved of his obligation to 
provide corroboration of actual stressor events in order to 
support a diagnosis of PTSD.  As such, the Board must make an 
initial determination as to whether any of the veteran's 
alleged stressors factually occurred.  

The veteran has provided statements concerning several 
possible inservice stressors.  He reports the accidental 
deaths of Montagnard tribesmen and his participation in the 
burial detail as well as an incident involving delivering 
ammunition during a dangerous nighttime run.  However, he is 
unable to provide any details of these events.  He was also 
unable to identify the names of any of the servicemen 
involved other than his Staff Sergeant.  He reported other 
general stressor events, such as exposure to numerous mortar 
attacks seeing people blown up, and corpses mutilated.  These 
events are not verifiable.  

The RO requested verification of the veteran's stressors from 
the USASCRUR.  A response was received in January 1998, which 
confirmed that the Staff Sergeant identified by the veteran 
was a member of the veteran's unit.  However, the veteran's 
specific claimed stressors are not corroborated.  Without 
more detailed information as to the veteran's claimed 
stressors, VA is unable to offer any further assistance to 
corroborate such events.

The Board has thoroughly reviewed all the evidence of record, 
as summarized above; however, the Board must conclude that 
the preponderance of evidence is against the veteran's claim 
of entitlement to service connection for PTSD, and the appeal 
is denied.  The elements necessary for establishing service 
connection for PTSD include corroboration that a claimed 
inservice stressor occurred, and a diagnosis of PTSD, and a 
medical nexus, or link, between PTSD and one or more of the 
claimed, corroborated stressors.  See Cohen, 10 Vet. App. at 
137, 142-43, 147.  That evidence is simply not present in 
this case.

In light of the foregoing, the Board must conclude that the 
veteran's claim for service connection for PTSD must be 
denied under both the "old" and "new" regulatory provisions 
of 38 C.F.R. § 3.304(f) and Cohen, supra.  Notwithstanding 
the diagnosis of PTSD of record, that diagnosis is not 
supported by a verified stressor.  The Board notes that a 
diagnosis of PTSD based on an unverified stressor history is 
inadequate for establishing service connection.  Cohen, 10 
Vet. App. at 140; West v. Brown, 7 Vet. App. 70, 77 (1994).  
Moreover, as the record does not otherwise present a verified 
(or verifiable) stressor upon which a diagnosis of PTSD could 
reasonably be made, further psychiatric evaluation of the 
veteran is unnecessary.

The preponderance of the evidence is against his claim, and 
the benefit of the doubt rule does not apply.  38 U.S.C.A. 
§ 5107(b).  


ORDER

Entitlement to service connection for PTSD is denied.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals



 

